DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of In this case,  claim  3  recites  “an inorganic  nanotube”,  a multibranched nanotube” wherein such inorganic nanotube,  a multibranched nanotube does not further limit its parent claim recited carbon nanotube because inorganic nanotube or multibranched nanotube not necessarily being  carbon nanotube.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and  19-22 are under 35 U.S.C. 103 as obvious over Zhang (US2008/0179104) in view of Nishino (US2015/0111025).
Zhang teaches a composition  for forming a composite body comprising integrating a plurality of nanotubes in one of a plurality of carbide particles and a binder phase; mixing the other of the one of a plurality of carbide particles and a binder phase; and consolidating the mixture ([0021], [0036]-[0037]) wherein the carbide particles tungsten carbide  or WC-Co that is made from WC  grains and cobalt (i.e. a WC- cobalt 
 Zhang also discloses the upper limit of cobalt content in such WC-Co composite being 20% by weight, i.e. no more than 20% by weight  ([0034]), wherein Co content overlaps with that of instantly claimed metal content thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). It would have been obvious for one of ordinary skill in the art to adopt same amount of cobalt as that of instantly claimed  metal content via routine optimization (see MPEP 2144. 05 II) for help provide a WC-Co composite with desired low fracture toughness and hardness as suggested by Zhang ([0034]).
Zhang further teaches such carbon nanotube being incorporated into the composite material by vapor co-depositing or spray coating of particles ([0076]). 
It would have been obvious for one of ordinary skill in the art mixing such carbon nanotubes material with tungsten carbide materials  forming  a coating formulation for desired vapor co-depositing or spray coating because by doing so can help  obtaining a desired composite body as suggested by Zhang. 
Regarding claim 1, Zhang does not teach the surface functionalized carbon nanotube with a mixture of two or more acids. 
Nishino teaches treating carbon nanotube with a mixture of nitric acid and sulfuric acid for oxidation the carbon nanotube surface ([0031]). 
It would have been obvious for one of ordinary skill in the art to adopt such mixture of nitric acid and sulfuric acid as shown by Nishino to modify the oxidation of 
As for the claimed  carbonaceous material being present in the range of 0.05 wt% to 5 wt% based on the total weight of the coating formulation, Zhang further teaches the carbon nanostructure (e.g. carbon nanotube) may be present in an amount up to one-third of the metallic binder present in the composite body ([0072]) wherein the composite may include from about 4 to about 40 weight percent metallic binder ([0068]).  Hence, incorporated carbon nanostructure amount into the composition for forming the composite body in a range of 1.3 to 13.3% by weight,  overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   It would have been obvious for one of ordinary skill in the art to adopt carbon amount as that of instantly claimed via routine experimentation for help forming a desired coating formulation for obtaining a desired composite body as suggested by Zhang. 
Regarding claim 2-3 and 19, Zhang already teaches such limitations as discussed above. 
Regarding claim 20-21, Zhang already teaches such limitation as discussed above. 
Regarding claim 22, such limitation has been met as discussed above. 

Response to Arguments
Applicant's arguments filed on 11/25/2020  have been fully considered but they are not persuasive.  In response to applicant’s arguments about Zhang not disclosing a coating formulation containing at least one carbonaceous material and a coating .  
In response to applicant’s arguments about no motivation to combine Zhang and Nishino because  Zhang relating to a composite materials for use as drilling bits, while Nishino relating to a dispersion liquid comprising carbon nanotube for a conductive molded body, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhang expressly teaches  incorporating  carbon nanotube into the WC-Co composite material by vapor co-depositing or spray coating of particles ([0076]) wherein a coating material containing carbon nanotube and WC-Co composite material is envisioned.   Nishino is applied to show mixed acid treatment can remove impurities for carbon nanotube, suppress carbon nanotube fragmentation thus improve the purity of single walled to quintuple-walled carbon nanotubes, hence improve the dispersibility of carbon nanotubes in a 
In response to applicant’s arguments about instantly claimed coating formulation having increased micrdohardness and wear resistance, The examiner would like to remind the applicant that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e).   In this case,  applied reference Zhang showing a coating formulation having WC-Co composite and carbon nanotube , but none of the example showing improved results  (example 1-4, table 1) showing instant claimed coating formulation comprising any carbonaceous material and at least one coating material selected from  the group consisting of tungsten carbide (WC), WC-metal composite, titanium carbide, titanium nitride, rhenium diboride, titanium diboride and combination thereof having improved results over Zhang disclosed/suggested coating formulation.   Secondly,  such argued unexpected results appear to be associated with specific examples in the instant application (e.g. example 3,   table 1) wherein the coating formulation has specific acid functionalizing with specific content of carbon nanotube (0.5%, 1% and 2% acid .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example,   Jackson to US4826734  directs to a tungsten carbide-cobalt based coating composition  comprising  from about 7 to about 20 weight percent cobalt, from about 0.5 to about 5 weight percent carbon, and from about 75 to about 92.5 weight percent tungsten (abstract, col. 2 line 60-col. 3 line 2, claims). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796